DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/19, 8/17/21, 12/17/21 were filed on 12/13/19, 8/17/21, 12/17/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the (meth)acrylate monomer unit" in lines 9 and 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al (US 2016/0240854) in view of Chung et al (US 2014/0038048).
Regarding claims 1-14, Sakurai et al discloses a lithium ion secondary battery comprising: a cathode (positive electrode) comprising an aluminum foil (metal foil) and a cathode slurry (coating film) formed on the aluminum foil, the cathode slurry comprising a binder composition, a positive electrode active material, and a conductive auxililary (agent); wherein the binder composition comprises a composition comprising a graft copolymer in which a branch of polyacrylonitrile is generated in the main chain (backbone polymer) of polyvinyl alcohol and an ethylenically unsaturated carboxylic acid ester ((meth)acrylic acid ester); wherein the polyvinyl alcohol has a saponification of 70 to 100% by mol; wherein a content of the composition of the polyvinyl alcohol is 40 to 80% by mass with an example of 48% by mass; a content of polyacrylonitrile that is 20 to 60% by mass; wherein an example of a total content of the acrylonitrile monomer unit and the methacrylic acid ester monomer unit is 52% by mass; wherein examples of the xNiyMn-z)O2 (0<x<1, 0<y<1, 0<z<1) and LiNixMn(2-x)O4 (0<x<2); wherein the graft copolymer is produced by graft copolymerizing the polyacrylonitrile and the (meth)acrylic acid ester with the polyvinyl alcohol ([0017]-[0027],[0047]-[0052] and Example 14).     
However, Sakurai et al does not expressly teach a graft copolymer including a (meth)acrylonitrile (claim 1).
Chung et al discloses a binder including a copolymer comprising acryl monomer grafted to polyvinyl alcohol, wherein the acryl monomer may be (meth)acrylonitrile ([0021]-[0023]).
prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use (meth)acrylonitrile.
Examiner’s note:  the Office takes the position that the limitation “at least one or a (meth)acrylonitrile-(meth)acrylic ester based non-graft copolymer and a non-graft polymer having polyvinyl alcohol” recited in claim 2 is optional and therefore not required in the Sakurai/Chung composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.S.C/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729